Citation Nr: 0714623	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  

The record reflects an April 1997 claim for service 
connection for obesity, claimed as overweight, a back 
condition, and high blood pressure.  The proper steps to 
address the veteran's claims have not been taken.  Therefore, 
the Board refers this issue to the RO for appropriate action.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is supported by 
a diagnosis of PTSD, evidence of a non-combat stressor while 
in service, and medical evidence of a nexus between PTSD and 
the reported in-service stressor.  

2.  The veteran's major depressive disorder is related to 
active service.






CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
1154, 5107 (West 2002); 38 C.F.R. § 3.304 (2006). 

2.  Major depressive disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If VA determines that the veteran 
did not engage in combat with the enemy, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements. 38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases (STDs); and statements from 
family members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.



Factual Background

The veteran asserts that she currently suffers from an 
acquired psychiatric disability, to include depression and 
PTSD, which she relates to a sexual assault that occurred 
during service.  A September 1998 statement submitted by the 
veteran indicates the assault took place in either September 
or October 1969.  The veteran's statements in support of the 
claim indicate that she is not sure whether she was assaulted 
by two or three men, as her memory regarding the incident is 
unclear.  
During an October 2003 video conference hearing the veteran 
testified that she did not seek medical assistance after the 
attack until her commanding officer informed her that the men 
accused her of exposing them to an STD.  The veteran stated 
that she was aware that she was experiencing genitourinary 
symptoms; however, she did not inform anyone of the assault 
or seek treatment.  After being informed of the allegations, 
the veteran reported the assault to her commanding officer; 
however, she did not feel that her commanding officer 
believed her.  The veteran contends that she informed her 
physician and a nurse that she had been sexually assaulted 
when she sought treatment for the STD.  Although the veteran 
recalls speaking in "court", she does not recollect any 
disciplinary action taking place.  

The veteran's January 1969 enlistment examination was normal 
and she did not report a history of psychiatric treatment.  
In August 1969, the veteran sought treatment for abdominal 
pain.  On examination, her uterus was normal in size, shape, 
and position.  She was subsequently hospitalized for 
gastroenteritis.  

In September 1969 the veteran sought treatment for increased 
nausea, vomiting, severe pelvic pain and vaginal discharge.  
Her treating physician's initial impression was pelvic 
inflammatory disease (PID).  An October 1969 service medical 
record indicates the veteran sought treatment for lower 
abdominal pain and vaginal discharge of two weeks duration.  
She was admitted into the hospital for an acute vaginal 
infection.  Diagnostic testing revealed diffuse inflammation 
of the internal female genital organs, PID, proteus 
mirabilis, E. coli, and acute gonorrhea neisseria.  Discharge 
documents indicate the veteran was treated and her condition 
improved.  In December 1969 the veteran returned to the 
dispensary complaining of low abdominal pain, occasional 
vomiting and a low grade fever.  On examination, her 
physician noted that her pelvis was "hot".  PID was 
diagnosed, with a possible mixed infection.  Although the 
veteran has stated that she informed the hospital staff of 
the sexual assault, this is not reflected in her medical 
records.

Service administrative records indicate the veteran's 
evaluations in "conduct" and "efficiency" were excellent 
until February 1970.  At that time, her "conduct" was 
evaluated as good and her "efficiency" remained excellent 
until May 1970, when she went absent without leave (AWOL).  A 
May 1970 report of the incident indicates the veteran 
appeared somewhat despondent and quiet while socializing with 
friends on the evening she left.  The report also noted that 
the veteran attended a mental hygiene clinic appointment in 
October 1969, although the reason for the appointment is not 
revealed.  A June 1970 personnel document notes that the 
veteran experienced frequent periods of depression and had 
threatened suicide.  She was declared a deserter in June 1970 
and received a reduction in rank in February 1971.  There is 
no prior history of disciplinary action before the veteran's 
May 1970 desertion.  

The veteran underwent a VA PTSD examination in August 1997.  
She reported symptoms of depression and anxiety.  She stated 
that she isolates herself and has a history of temper 
problems.  She experiences crying spells, which can be 
triggered by almost anything.  She also stated that her sleep 
and libido are poor.  When questioned about the in-service 
assault, the veteran stated that did not tell anyone about 
the incident until she was accused of giving the men an STD.  
She stated that she forgot about the incident afterward.  The 
examiner diagnosed moderate, recurrent major depression and 
an anxiety disorder.  The examiner did not reach a conclusion 
regarding whether the veteran's psychiatric disabilities were 
related to the in-service assault.  

The veteran underwent a VA PTSD examination in June 2006.  
She reported social isolation.  She also stated that she 
frequently experiences severe depression and crying spells.  
She informed the examiner that she attempted suicide in 
service after the assault.  Although she reported no suicide 
attempts since service, the veteran admitted to occasional 
suicidal ideation.  With regard to the assault, the veteran 
stated that she experiences some memory problems and that she 
does not remember many details.  She stated that she believes 
that three men were present during the incident and two of 
them assaulted her.  She cannot recall whether the third man 
physically assaulted her.  

The examiner noted that the veteran demonstrated normal 
thought processes and intellectual functioning.  Her mood and 
affect were depressed and anxious.  The examiner noted that 
he believes the veteran may have some amnesia with regard to 
the assault and its aftermath.  After reviewing the veteran's 
claims folder, the examiner diagnosed chronic PTSD and major 
depressive disorder.  The examiner concluded that the 
veteran's PTSD is related to the sexual trauma which took 
place during service.  The examiner also noted that it is 
likely that the veteran had some significant major depression 
episodes prior to service, but the episodes of major 
depression are as likely as not more severe after the 
assault.  

Analysis

In light of the evidence of record, it is clear that the 
veteran currently suffers from acquired psychiatric 
disabilities, including PTSD and major depressive disorder.  
The veteran's disabilities are manifested by depression, 
anxiety, and lack of energy.  Her conditions are controlled 
by medication.   

With regard to the veteran's claimed in-service stressor, the 
evidence is at least in equipoise that the veteran 
experienced a sexual assault during service.  The veteran 
contends that she was assaulted in either September or 
October 1969.  The veteran was hospitalized for several days 
for gastroenteritis in August 1969 and she did not complain 
of or seek treatment for an STD during her admission.  In 
October 1969, the veteran was hospitalized for treatment of 
diffuse inflammation of the internal female genital organs, 
PID, proteus mirabilis, E. coli, and acute gonorrhea 
neisseria.  She had been experiencing symptoms for two weeks 
duration.  

The veteran's service personnel records document an 
appointment at the mental hygiene clinic in October 1969, 
which is contemporaneous to the approximate date of the in-
service assault.  Further, the veteran's conduct and 
efficiency evaluations were excellent until May 1970, at 
which time she deserted her post and was declared AWOL.  At 
the time of her desertion, her peers noted that she was 
despondent and quiet.  Service administrative records also 
document the veteran's frequent periods of depression and 
threats of suicide.  In light of evidence of a current 
diagnosis of PTSD, an in-service stressor corroborated by 
credible evidence, and a medical opinion relating her current 
diagnosis of PTSD to the in-service stressor; the Board 
concludes that the criteria for a grant of service connection 
for PTSD have been met.  38 U.S.C.A. § 5107(b) (West 2002).  

With regard to the veteran's claim of service connection for 
major depressive disorder; the medical evidence of record 
reflects a current diagnosis of major depressive disorder.  
As previously stated, the evidence is at least in equipoise 
that the veteran experienced a traumatic incident during 
service.  Service personnel records document an October 1969 
appointment at the mental hygiene clinic and the veteran's 
frequent periods of depression and threats of suicide.  The 
June 2004 VA medical examination report indicates that the 
veteran's major depressive disorder existed prior to 
enlisting in the service and that her condition was made more 
severe by the in-service assault.  Despite the examiner's 
opinion in this regard, no psychiatric disabilities were 
noted at induction into service.  Thus, the veteran is 
presumed to have been in sound condition at induction.  Since 
the medical evidence of record relates the veteran's current 
major depressive disorder to the assault she experienced 
during active service, the Board concludes that the criteria 
for a grant of service connection for major depressive 
disorder have been met.  38 U.S.C.A. § 5107(b) (West 2002).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate her claim, the RO 
notified her of the information and evidence needed to 
establish service connection in correspondence dated February 
2002 and June 2004 by informing her of the evidence she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  
Notice regarding the criteria for assignment of disability 
ratings and effective dates of disability benefits was 
provided in October 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  


ORDER

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is granted. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression is granted.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


